DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product, a naturally occurring bacterium, without significantly more.  The claim(s) recite(s) simply Applicants’ strain no. GDUTAN2, a strain of Lysinibacillus fusiformis, which Applicants deposited in a patent depository, as biological deposit no. CCTCC M 2017284.  The specification discloses that this bacterium is naturally occurring and that it was isolated from a landfill and studied for its ability to degrade methylamine, a common pollutant.  See p. 5, lines 15-22 of the specification.  This judicial exception is not integrated into a practical application because the claims are drawn simply to the bacterium itself (claim 1) and that it has the 16S rDNA sequence of SEQ ID NO:1 (claim 2).  As a result, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 112, (a)

	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claims recite a novel bacterium, Lysinibacillus fusiformis, strain no. GDUTAN2, for which a biological deposit was made at the CCTCC, deposit no. M 2017284.  Because the bacterium is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  The structure and genome of the bacterium are not fully disclosed, nor has the bacterium been shown to be publicly known and freely available.  The specification does not disclose a repeatable process to obtain the bacterium.  Although the specification discloses that a biological deposit was made, not all of the steps in the biological deposit procedure were completed with respect to the U.S. and international requirements for biological deposits in patent applications, which provide for specific identification and permit examination.  See 37 CFR §§ 1.801-1.809 and MPEP § 2404.01.  
Specifically, first, it is not clear whether or not the deposit was made under the terms of the Budapest Treaty.  If the deposit was made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be available to the public under the conditions specified in 37 CFR § 1.808, would satisfy one of the missing requirements.    
If the deposit was not made under the Budapest treaty, then in order to certify that the
deposit meets the criteria set forth in 37 CFR §§ 1.801-1.809, Applicants may provide assurance or compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that: 
a.  during the pendency of this application, access to the invention will be afforded to the
Commissioner upon request;   

c.  the deposit will be maintained in a public repository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
d.  the deposit will be replaced if it should ever become non-viable.   
	Second, Applicants have not stated in the specification, or anywhere else in the documents of the application, that all restrictions on access to the biological deposit will be removed upon the granting of a patent.  Such a statement is required.  See MPEP § 2410.01.
Appropriate correction is required.     
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The claims are vague and indefinite, because they recite merely an application of the bacterium of claim 1.  It is unclear whether the application is a use, i.e., a method of use, a method of using this bacterium, or whether the application of the bacterium means applying the bacterium to something physically, putting the bacterium on something (claim 3).  Claim 4 recites a functional/ biochemical property/feature of the bacterium, that it degrades methylamine.  Claims 5 and 6 recite that this ability to degrade methylamine is somehow involved in, or related to, environmental restoration, but this involvement or relationship is unclear and indefinite, 

	The claimed method is free of the prior art.  Chang et al. (CN 107384834 A, 2017), an English-language translation of which is referred to, as Examiner cannot read Chinese, disclose the bacterium Lysinibacillus fusiform, strain no. FY-7, biological deposit no. CGMCC no. 13523.  This bacterium has the ability to degrade pesticides in the environment and in fruit and vegetable crops.  Pesticides have multiple toxicities for people and for fetus (see pp. 1-2).  This bacterium has a 16S rDNA sequence, SEQ ID NO:213, that has 99% sequence identity to a region of instant SEQ ID NO:1 that is about two-thirds of the sequence, the latter two-thirds.  See attached Blast2 sequence comparison, performed on the NCBI web site.  Thus, the claimed L. fusiform appears to be a different bacterium than the one in the reference.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-02-26